DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 1/8/2018. It is noted, however, that applicant has not filed a certified copy of the 201810016135.5 application as required by 37 CFR 1.55.

Drawings
The drawings were received on 12/23/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 14, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (US 20170307964)

With regards to claim 1. (Currently Amended) Okamoto disclose(s):
A planar antenna (fig 5-9), comprising: 
a coil comprising (see 69 in fig 6):
a first turn in a first layer (see 69 with multiple turns and layers in figs 6-7 [0032]); and 
a first tip (see top left corner of 69; fig 7); and
a first high permeability object (67; fig 7; [0032]) positioned in proximity to the first tip (see top left corner of 69; fig 7), wherein the first high permeability object (67; fig 7; [0032]) is a single piece object (see 37 being singular in fig 7) including a first section (see outside-section/circumferential-walls 107; fig 7 [0043]), a second section (inner circumferential wall 105 in fig 7; [0043]), and a third section (annular accommodation spaces 109 ;[0043]) between the first section (107) and the second section (105), wherein the third section is recessed from the first second and the second section (see 109 recessed from 107 and 105) and accommodates the coil (69), wherein the first section (107) encircles the coil (69), and wherein the second section (105) is encircled by the coil (69).  

With regards to claim 2. (Original) Okamoto disclose(s):
The planar antenna of claim 1, wherein the coil further comprises a second layer (see 69 having multiple layers in fig 7).  

With regards to claim 3. (Original) Okamoto disclose(s):
The planar antenna of claim 2, wherein the first layer includes a second turn (see 69 having multiple layers with multiple turns in each layer in fig 7).  

With regards to claim 4. (Currently Amended) Okamoto disclose(s):
The planar antenna of claim 1, wherein the coil includes a void at a center of the coil (see 69 having  a void at the center in fig 7). 

With regards to claim 5. (Currently Amended) Okamoto disclose(s):
The planar antenna of claim 4, wherein the second section (105) occupies the void (see 105 occupying center void of 69).  

With regards to claim 6. (Currently Amended) Okamoto disclose(s):
The planar antenna of claim 1, wherein the first turn (see 69 with multiple turns and layers in figs 6-7 [0032]) includes two or more conductors arranged in parallel and in a same plane within the first layer (see fig 7 for two conductors being in concentrically parallel and in a same plane i.e. bottom plane).  

With regards to claim 7. (Currently Amended) Okamoto disclose(s):
The planar antenna of claim 3, wherein the second turn includes two or more conductors arranged in parallel and in a same plane within the first layer (see fig 7 for two conductors being in concentrically parallel and in a same plane i.e. top plane).  

With regards to claim 11. (Currently Amended) Okamoto disclose(s):
The planar antenna of claim 1, wherein the first high permeability object (67; fig 7; [0032])  is made from one or more of ferrite [0032], silicon-steel, amorphous steel, and/or soft steel.  

With regards to claim 14. (Currently Amended) Okamoto disclose(s):
A coil of a planar antenna (fig 5-9), comprising: 
a first layer (see bottom layer of 69 in fig 7), the first layer comprising: 
a first turn, wherein the first turn includes two or more conductors, wherein the two or more conductors are arranged in parallel and are in a same plane within the first layer (see two or more conductors concentrically in parallel and in a same plane in fig 7); and 
a second turn (see top layer of 69 in fig 7); and 
a second layer on the first layer (see top layer of 69 in fig 7), the second layer comprising: 
a third turn; and a fourth turn (see top layer of 69 with multiple turns).  

With regards to claim 15. (Original) Okamoto disclose(s):
The coil of claim 14, wherein the second layer includes a fifth turn (see top layer of 69 with multiple turns i.e. more than 5).  

With regards to claim 17. (Original) Okamoto disclose(s):
The coil of claim 14, further comprising: a third layer; and a fourth layer (see 57 with multiple layers in figs 8).  

With regards to claim 18. (Currently Amended) Okamoto disclose(s):
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-10, 12, 13, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 20170307964) in view of Furiya (US 20180358168 A1)

With regards to claim 8. Okamoto disclose(s):
The planar antenna of claim 7, 
Okamoto does not disclose(s):
wherein the first layer includes fewer turns than the second layer.
Furiya taches
wherein the first layer includes fewer turns than the second layer [0066].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the planar antenna of Okamoto by implementing 

With regards to claim 9. Okamoto disclose(s):
The planar antenna of claim 7, 
Okamoto does not disclose(s):
wherein the second layer has fewer turns than the first layer.
Furiya taches
wherein the second layer has fewer turns than the first layer [0066].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the planar antenna of Okamoto by implementing the first second layer has fewer turns than the first layer as disclosed by Furiya in order to reduce distances between coils as taught/suggested by Furiya ([0066]).

With regards to claim 10. Okamoto disclose(s):
The planar antenna of claim 7, 
wherein the each of first layer and the second layer has multiple turns (69 in fig 7).
Okamoto does not disclose(s):
wherein the first layer and the second layer has three or fewer turns.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the planar antenna of Okamoto by implementing the first layer and the second layer has three or fewer turns since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further implementing such modification would yield the predictable result of reducing the induced electromagnetic energy within the turns.

With regards to claim 12. (Original) Okamoto disclose(s):
The planar antenna of claim 11, 
Okamoto does not disclose(s):
wherein the planar antenna is of rectangular shape.  
Furiya teaches
wherein the planar antenna is of rectangular shape (fig 4).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the planar antenna of Okamoto by implementing the planar antenna is of rectangular shape as disclosed by Furiya in order to reduce distances between coils as taught/suggested by Furiya ([0031, 0066]). Further, It would have been an obvious matter of design choice to modify the shape of the planar antenna, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

With regards to claim 13. (Currently Amended) Okamoto disclose(s):
The planar antenna of claim 12, 
Okamoto further disclose(s):
wherein a maximum number of turns in the first layer is determined by the ceiling function: 

    PNG
    media_image1.png
    43
    93
    media_image1.png
    Greyscale

where m represents a total number of turns and n represents a total number of layers.  
See layers having same number of turn in fig. 7. The examiner takes the position that all layer having same number of turns follow the expression:
Ceil = (total turns of all layers)/(number of layers)
Ceil = 40/4=10 as shown in fig 10

With regards to claim 16. Okamoto disclose(s):
The coil of claim 14
Okamoto does not disclose(s):
wherein the second layer and the first layer have a different number of turns.
Furiya teaches
wherein the second layer and the first layer have a different number of turns.
[0066].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the planar antenna of Okamoto by implementing the wherein the second layer and the first layer have a different number of turns as disclosed by Furiya in order to reduce distances between coils as taught/suggested by Furiya ([0066]).

With regards to claim 19. Okamoto as modified disclose(s):
The coil of claim 14, 
Furiya further discloses
wherein the planar antenna is of rectangular shape (fig 4).

With regards to claim 20. Okamoto disclose(s):
The coil of claim 14, 
Okamoto further discloses
wherein a maximum number of turns in the first layer is determined by the ceiling function: 
                
                    c
                    e
                    i
                    l
                    =
                    (
                    m
                    /
                    n
                    )
                
            
See layers having same number of turn in fig. 10. The examiner takes the position that all layer having same number of turns follow the expression:

Ceil = 40/4=10 as shown in fig 10

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2844